                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

STACY ARNOLD,                           )
                                        )
                           Plaintiff,   )
                                        )
v.                                      )
                                        )                   Case No. 5:19-CV-06137-BP
CITY OF ST. JOSEPH, ST. JOSEPH          )
PUBLIC LIBRARY, OFFICER REBECCA )
HAILEY in her personal and professional )
capacity and, ROGER CLARY,              )
                                        )
                           Defendants. )

      DEFENDANT ROGER CLARY’S MOTION FOR SUMMARY JUDGMENT.

       COMES NOW, Defendant Roger Clary (“Mr. Clary”), by and through his attorneys, and

pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56.1, submit his Motion

for Summary Judgment on Plaintiff’s claim of conspiracy between Mr. Clary and the City of St.

Joseph Public Library (hereinafter the “Library”) as alleged in Count IV of Plaintiff’s First

Amended Complaint. In support thereof states as follows:

       1.      This lawsuit arises out of Plaintiffs’ First Amended Complaint alleges that

       Mr. Clary: (1) violated Plaintiff’s Constitutional Right to Free Speech (Count I);

       (2) conspired with St. Joseph Public Library to deprive Plaintiff of her First

       Amendment rights (Count IV); and (3) conspired with Defendant Officer Rebecca

       Hailey to deprive Plaintiff of her right to due process and equal protection under

       the law (Count IV). (Doc. # 19)

       2.      This Court issued an Order granting Mr. Clary’s Motion to Dismiss

       Plaintiff’s Count I and Count IV alleging a conspiracy between Mr. Clary and

       Defendant Officer Rebecca Hailey. (Doc. # 43.)

                                                1

            Case 5:19-cv-06137-BP Document 51 Filed 03/13/20 Page 1 of 3
       3.      Mr. Clary now moves for summary judgement on Plaintiff’s only remaining

       claim against Mr. Clary is the conspiracy claim with the Library as found under

       Count IV (the “remaining claim”).

       4.      Summary judgement is proper when the movant displays that there is no

       genuine issue of material fact and that the moving party is entitled to judgement as

       a matter of law. See Williams v. City of St. Louis, 783 F.2d 114, 115 (8th Cir. 1986).

       5.      Plaintiff has failed to allege with particularity and specifically demonstrate

       material facts that Mr. Clary and the Library reached an agreement as required to

       survive a motion for summary judgment when pursuing a conspiracy claim

       pursuant to 42 U.S.C. § 1983. See Reasonover v. St. Louis Cnty., Mo., 447 F.3d

       569, 582 (8th Cir. 2006).

       6.      Further, Plaintiff has failed to establish material facts that Mr. Clary and the

       Library reached a meeting of the minds directed toward an unconstitutional action

       as required to survive a motion for summary judgment when pursuing a conspiracy

       claim pursuant to 42 U.S.C. § 1983. See Kelly v. City of Omaha, 813 F.3d 1070,

       1078 (8th Cir. 2016).

       7.      Pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1(a), a statement of the

       material facts as to which Mr. Clary contends there is no genuine issue of material

       fact and which entitle Mr. Clary to judgment as a matter of law is set forth in the

       Suggestions in Support of this Motion filled simultaneously with this Motion.

       WHEREFORE, Mr. Clary respectfully requests that this Court enter an order granting his

Motion for Summary Judgment, entering judgement in Mr. Clary’s favor and against Plaintiff on




                                                  2

            Case 5:19-cv-06137-BP Document 51 Filed 03/13/20 Page 2 of 3
the grounds set forth above, and as further argued in the accompanying Suggestions in Support,

and granting any other and further relief it deems just and appropriate.



                                                     Respectfully Submitted,

                                                     BEAM-WARD, KRUSE,
                                                     WILSON & FLETES, LLC.

                                                     ___/s/ Mark Beam-Ward
                                                     Mark Beam-Ward, KS #10071
                                                     8645 College Blvd., Ste. 250
                                                     Overland Park, KS 66210
                                                     P: (913) 339-688; F:(913) 339-9653
                                                     mbeamward@bkwflaw.com
                                                     ATTORNEYS FOR ROGER CLARY.


                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was filed with the Court via ECF filing

system on March 13, 2020, and a copy of the foregoing was sent via electronic mail to:

Stacy Arnold
500 Westover Dr. #11589
Sanford, North Carolina 27330
Stacy.kaye.arnold@gmail.com
Pro Se Plaintiff


                                                                     _/s/Mark Beam-Ward
                                                                     Attorneys for Roger Clary.




                                                 3

          Case 5:19-cv-06137-BP Document 51 Filed 03/13/20 Page 3 of 3
